BRUCE, District Judge
(after stating the facts as above). This case comes here on writ of error. No question is made but that if the order of February 10, 1890, was passed by the commissioners’ court of the defendant; county on that date, then the bonds, or rather the interest coupons, sued on in this suit, are not obnoxious to the clause’s of the constitution of the state which prohibit municipal corporation's from creating debts unless payment of such debt is provided for by taxes to be assessed and collected annually. Const. art. 11, § 5, and section 7 of the same article. The proposition of the defendant county is to show by parol proof that the order of February 10th was not passed by the court on that date, as it purports to have been passed, hut that it was passed at a call term of the court in July following, and after the bonds were issued. The commissioners’ courts are required by law to procure suitable books, in which shall he recorded the proceedings of each term of court, *496“which shall be read over and signed by the county judge or the member of the court presiding at the end of each term, and attested by the clerk.” The law does not require that the proceedings of the court shall be recorded in strict chronological order.
An inspection of the record shows that the order of February 10th was entered at special term in July, but the question remains, when was it passed? Upon this question, over the objection of the plaintiff, the court admitted the testimony of the witnesses Towner, Willingham, Higginbotham, and Brown, to supplement the record, and contradict it as to the date when the order was passed. The plaintiff’s proposition is that the records of the proceedings of a municipal corporation, when they are required by law to be kept by such corporation, import absolute verity, and in a collateral proceeding, after the rights of third parties have accrued, cannot be impeached by parol. A number of authorities are cited to this proposition, among which is the case of Bissell v. City of Jeffersonville, 24 How. 288; Dill. Mun. Corp. § 299. The testimony in the record is to the effect that the plaintiff is a holder for value of the bonds in question and the coupons in suit, without notice of any infirmity in the title to them; and, as against an innocent holder of the coupons, we think it was error to admit the parol testimony Avhich was admitted, and the judgment of the court must therefore be reversed; and it is so ordered.